Case 6:18-cv-01069-RBD-LRH Document 146 Filed 04/29/20 Page 1 of 1 PageID 3641




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

 JOHN DOE,

                         Plaintiff,

 v.                                                                  Case No: 6:18-cv-1069-Orl-37LRH

 ROLLINS COLLEGE,

                         Defendant.


                                                       COUNSEL FOR
 JUDGE:              Roy B. Dalton, Jr.                PLAINTIFF: Joshua Engel

 DEPUTY CLERK:       Bianca Acevedo                    COUNSEL FOR
                                                       DEFENDANT: Kelly DeGance, Mark Gorman
 COURT REPORTER: Amie First                            Alexander and Samantha Giudici Berdecia
          amiefirst.courtreporter@gmail.com

 SCHEDULED
 DATE/TIME:          April 29, 2020 at
                     10:00 AM




                                              MINUTES
                                          MOTION HEARING


 10:00 AM        Case called; appearance made by counsel.
                 Court hears argument on the Motion for Preliminary Injunction (Doc. 137).
                 The Plaintiff’s Motion for Preliminary Injunction (Doc. 137) is denied.
                 Order to entered.
                 Court is in recess.


            Time in court: 10:00 am – 10:40 am; Total time in court: 40 Minutes
